HOOK, Circuit Judge
(dissenting in part). I am unable to concur in the reversal of the decree below as to the homestead. I think the trial court was right in all respects; that all parties knew the terms of the adjustment with the creditors and what the surety company was to do and what was intended by the mortgage; also, that the terms of the mortgage were not latently ambiguous but conformed precisely to the intention and understanding.
AMIDON, District Judge.
I concur in that part of the foregoing opinion which reverses the decree of the trial court as to the homestead, but I am of the opinion that the reasoning which compels that result also compels a reversal of the entire'decree.
A careful consideration of the trust deed and of the evidence convinces me that it was the intent of Mr. Bennett and of Graham and Young that the trust deed should not secure the indebtedness for the Gilbert schoolhouse. That question was paramount in the negotiation of the parties for a considerable time prior to the meeting of the creditors and prior to the preparation of the trust deed. Mr. Bennett testified frankly that he understood that Mrs. Graham refused to mortgage her homestead to secure the indebtedness for the Gilbert school. That subject was fully discussed both before and after the meeting of creditors. Nothing passed between the parties to justify the inference that it was ever the intent of either Mr. Bennett or Mr. Graham that the deed should be binding upon Mr. Graham but not upon his wife. Or that it should' not be a lien upon the homestead but should be a lien upon the other tracts described in it. The agreement for the giving of the notes to the creditors and the securing of *923the same by a bond to each creditor, signed by the firm and by the surety company, as surety, was fully settled at the meeting of the creditors, and agreed to by all parties. This was before the trust deed was executed. I am unable, therefore, to see how the signing of the notes and of the bond securing the same by Mr. Graham can be given any ex post facto effect to modify the terms of the trust deed.
I am therefore of the opinion that the decree of the trial court should be reversed with directions to dismiss the bill.